Citation Nr: 0530994	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  05-04 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  He died in April 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for cause of the 
veteran's death.

In May 2005, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran died in April 2004.  The immediate cause of 
death on the most recent death certificate was "possible 
liver cancer" with "other significant conditions 
contributing to death but not resulting in the underlying 
cause" of cold injury and moderate peripheral arterial 
disease. 

2.  At the time of the veteran's death, he was service 
connected for residuals of frostbite to the right foot, 
residuals of frostbite to the left foot, and scar of the left 
back, residual of gunshot wound.  

3.  The preponderance of the evidence is against a finding 
that the veteran's service-connected residuals of frostbite 
to the right and left feet caused or contributed to the 
veteran's death.  


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.301, 3.303, 3.310, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his/her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter.  VA informed the appellant 
that in order to establish service connection for cause of 
the veteran's death, she would need to submit evidence that 
the veteran died from a service-related injury or disease.  
While this was not a model of clarity in that VA did not 
inform her that the service-connected disability need not be 
the sole cause of the veteran's death but could also be a 
contributory cause, the Board finds that the appellant has 
not been prejudiced.  Specifically, it is clear that she is 
aware of the evidence necessary to substantiate the claim for 
service connection for cause of the veteran's death, as she 
has asserted that the service-connected residuals of 
frostbite contributed to the veteran's death.  

The July 2004 letter also notified the appellant that VA was 
responsible for obtaining any records that were held by a 
federal agency, to include military records and medical 
records at VA hospitals.  VA also told the appellant that it 
would make reasonable efforts to obtain relevant records not 
held by a federal agency, which may include medical records 
from state or local governments, private doctors and 
hospitals, or current or former employers.  Finally, VA asked 
the appellant to submit any evidence she had in her 
possession that pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from November 2002 to September 2003.  The 
appellant has submitted an article and the death 
certificates.  VA obtained a medical opinion in connection 
with the claim, and provided a copy to the appellant to allow 
her to review the medical opinion and submit additional 
evidence or argument.  This is in accordance with the law and 
regulation.  See 38 C.F.R. § 20.903 (2005).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor has any defect of 
the VCAA notice resulted in any prejudice to her.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The appellant asserts that the veteran's service-connected 
residuals of frostbite to the right and left feet contributed 
to his death.

The veteran died in April 2004.  At that time, he was service 
connected for residuals of frostbite to the right foot, 
residuals of frostbite to the left foot, and scar of the left 
back, residual of gunshot wound.  A July 2002 insurance 
application shows that the veteran had been diagnosed with 
hepatitis C due to transfusions that occurred 14 years prior, 
that he had recently developed hepatocellular carcinoma and 
that liver tumors were seen one year prior.

The death certificate issued in April 2004 showed that the 
immediate cause of death (item 25, Part I (a)) was liver 
cancer, which was due to or as a consequence of "hepatitis C 
and possible liver cancer" (item 25, Part I (b)).  Under 
"other significant conditions-conditions contributing to 
death but not resulting in the underlying cause," (item 25, 
Part II), it showed hepatitis C.  

In June 2004, the information on the death certificate was 
corrected to reflect that the immediate cause of death (item 
25, Part I (a)) was end stage liver disease and that "other 
significant conditions," (item 25, Part II), included cold 
injury and moderate peripheral arterial disease.  In January 
2005, the information on the death certificate was corrected 
again to reflect that the immediate cause of death (item 25, 
Part I (a)) was possible liver cancer.  

At the May 2005 hearing before the undersigned, the appellant 
testified that she had been told by the veteran's physician 
that the veteran's death was partially due to the frostbite.  
She stated she was unaware that the veteran had been 
diagnosed with liver cancer until she saw it on the death 
certificate.  She also stated she thought the veteran did not 
know he had been diagnosed with liver cancer.  The appellant 
testified that the veteran was bedridden at the time of his 
death.  She noted that the death certificate had been amended 
because she had challenged the cause of the veteran's death.  
She stated she believed that the veteran's residuals of 
frostbite to his feet had contributed to his death.

In August 2005, the Board sought a medical opinion from a VA 
hepatology specialist.  It asked the specialist to review the 
evidence of record and provide his opinion as to the 
likelihood that the service-connected residuals of frostbite 
to the right and left feet were either the principal or 
contributory cause of the veteran's death.  In September 
2005, VA received the opinion.  The examiner noted he was a 
hepatologist with more than 30 years experience in caring for 
patients with liver disease.  He reported some of the 
evidence in the claims file and stated that based upon the 
clinical information provided, it seemed likely that the 
veteran had hepatocellular carcinoma that was related to 
chronic hepatitis C viral disease and that it was likely that 
the veteran had end stage liver disease at the time of his 
death.  He noted that there were no records to confirm the 
presence of hepatocellular carcinoma but that the veteran had 
a predisposing infection and increasing size of liver masses, 
which were changes consistent with hepatocellular carcinoma.  
.  

The examiner opined that it was his opinion that chronic 
hepatitis C virus disease with cirrhosis and hepatocellular 
carcinoma were the likely proximate causes of the veteran's 
death.  He added that it was unlikely that the carcinoma was 
the residual of the service-connected residuals of frostbite 
to the feet, as the hepatitis C virus would not be a 
consequence of frostbite and frostbite alone was not related 
to hepatocellular carcinoma.  Finally, he stated that there 
was nothing documented in the record to suggest that the 
veteran's frostbite contributed substantially or materially 
to the veteran's death.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for cause of the 
veteran's death.  Hepatitis and liver cancer are listed on 
the death certificate.  There is no showing that either 
disability was incurred in service, to include liver cancer 
being manifested within one year following the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In fact, there is 
evidence to the contrary.  In the July 2002 insurance 
application, the examiner noted that the veteran had incurred 
hepatitis 14 years prior, which would indicate that he 
developed hepatitis more than 40 years following service.  
The first diagnosis of liver cancer was shown in the July 
2002 insurance application.  Accordingly, service connection 
for cause of the veteran's death cannot be based upon direct 
or presumptive service connection.

As stated above, the appellant asserts that the veteran's 
service-connected residuals of frostbite to his right and 
left feet contributed to the veteran's death.  There is 
evidence that supports the appellant's contentions; however, 
the Board finds that the more probative evidence is against 
such a relationship.  

The evidence that supports the appellant's claim is the 
amended death certificate in June 2004 and January 2005.  
There, it indicates that "cold injury" was a significant 
condition that contributed to the death, but did not result 
in the underlying cause of death.  The original death 
certificate was signed by a physician and the amendments to 
the certificate were based upon a review of a state 
affidavit, which was presumably written by a medical 
professional.  Thus, there is competent evidence of a 
relationship between the cause of death and the veteran's 
service-connected disabilities.  

Evidence against the appellant's claim is the September 2005 
VA medical opinion described above.  The examiner determined 
that chronic hepatitis C virus disease with cirrhosis and 
hepatocellular carcinoma were the likely proximate causes of 
the veteran's death.  The examiner noted neither hepatitis C 
nor hepatocellular carcinoma were consequences of frostbite 
and that there was nothing in the claims file to indicate 
that the veteran's frostbite contributed substantially or 
materially to the veteran's death.  

The Board has accorded this medical opinion more probative 
value than the death certificate for several reasons.  First, 
the examiner is an internist and hepatology specialist, who 
has "more than 30 years of experience in caring for patients 
with liver disease" and therefore is an expert in this area 
of medicine.  Second, he clearly reviewed the evidence of 
record and reported the applicable evidence.  Third, he 
provided reasons for his determinations based upon medical 
principles and evidence in the claims file.  In sum, this 
examiner has the medical expertise to make a well-informed 
determination that it is unlikely that the service-connected 
residuals of frostbite to the right and left feet caused or 
contributed to the veteran's death.  There is no rationale 
for the findings made in the death certificate.  

The appellant submitted a newspaper article that addresses 
frostbite and how it can cause long-term complications to 
aging veterans.  There is no showing that the long-term 
effects included hepatitis C or hepatocellular carcinoma.  

To the extent that the appellant has offered her own opinion 
and testimony that the veteran's service-connected 
disabilities contributed to his death, it has not been shown 
that she has the requisite knowledge of medical principles 
that would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Van 
Slack v. Brown, 5 Vet. App. 499, 501 (1993) (holding that a 
veteran's widow was not capable of testifying as to matters 
involving medical causation such as the cause of the 
veteran's death).  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against a finding 
that the service-connected residuals of frostbite to the 
right and left feet caused or contributed substantially or 
materially to cause the veteran's death, and as a result, 
there is no doubt to be resolved in her favor.  See Gilbert, 
1 Vet. App. at 55. 


ORDER

Service connection for cause of the veteran's death is 
denied.



_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


